Citation Nr: 0833194	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical strain.

2.  Entitlement to service connection for a low back strain.

3.  Entitlement to service connection for migraine headaches, 
including as secondary to service-connected disabilities.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for loss 
of feeling in the legs, including as secondary to service-
connected disability.

6.  Entitlement to a compensable evaluation for residuals of 
a soft tissue back injury.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1972 to February 
1974.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran testified in support of these claims during a 
video conference hearing held before the undersigned Acting 
Veterans Law Judge in May 2007.  A transcript of this hearing 
is of record.

In November 2007, the Board remanded these claims to the RO 
for additional action.  For the reasons addressed in the 
Remand section of this decision below, the Board again 
REMANDS the claim of entitlement to a compensable evaluation 
for residuals of a soft tissue back injury to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  

In July 2008, the Board received May 2008 records of the 
veteran's PTSD treatment.  This evidence was submitted 
without a waiver of initial RO consideration.  The Board 
finds that the veteran is not prejudiced by its consideration 
of the additional evidence in the first instance, i.e., 
without remanding the case to the RO for initial review of 
the additional evidence ( See Disabled American Veterans et 
al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(2003)), because it is cumulative to, or duplicates, evidence 
that was already of record, and addresses matters not in 
dispute (rather than critical factor remaining to be 
established, i.e., whether there is a verified stressor 
linked to the diagnosis of PTSD).   

Although the RO reopened the PTSD veteran's claims by 
deciding the issue on the merits in August 2004, the question 
of whether new and material evidence has been received to 
reopen the claim must be addressed in the first instance by 
the Board because that issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analyses 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  A cervical strain and degenerative changes are related to 
the veteran's active service.

3.  A low back strain is related to the veteran's active 
service.

4.  There is an approximate balance of positive and negative 
evidence of record regarding the question of whether 
headaches are related to the veteran's service-connected 
cervical spine disability.

5.  In a rating decision dated May 2002, the RO denied the 
veteran's claims of entitlement to service connection for 
PTSD and loss of feeling in the legs.

6.  The RO notified the veteran of the May 2002 rating 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal it to the Board.

7.  The evidence received since May 2002 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD and does not raise a reasonable 
possibility of substantiating that claim.  

8.  The evidence received since May 2002 is cumulative and 
redundant of the evidence previously of record, and by itself 
or when considered with the evidence previously of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for loss of 
feeling in the legs and does not raise a reasonable 
possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  A cervical strain and degenerative changes were incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309  (2007).

2.  A low back strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).

3.  Resolving reasonable doubt in the veteran's favor, 
headaches are proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

4.  The May 2002 rating decision, in which the RO denied the 
veteran's claims of entitlement to service connection for 
PTSD and loss of feeling in the legs, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for loss of 
feeling in the legs, including as secondary to a service-
connected disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated January 2004, March 
2004, March 2006, and November 2007, the first two sent 
before initially deciding those claims in a rating decision 
dated August 2004.  The timing of this notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice letters reflects compliance with 
pertinent regulatory provisions and the case law noted above.  
In the letters, the RO acknowledged the claims being decided, 
notified the veteran of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist, and indicated 
that it was developing his claims pursuant to that duty.  In 
discussing the veteran's claims to reopen, the RO identified 
the bases of the RO's last denials of those claims.  In 
discussing the veteran's claim to reopen the previously 
denied claim of entitlement to service connection for PTSD, 
the RO provided the veteran a list of the evidence that could 
be used to corroborate a stressor in a personal or sexual 
assault case.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all pertinent evidence, including that which was 
requested.    


B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical and personnel records and post-
service VA and private treatment records.  The veteran does 
not now assert that there is any outstanding evidence to 
secure in support of his claims.

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed the etiology 
of the disabilities at issue in this decision.  Since then, 
with the exception of one claim, the veteran has not asserted 
that the reports of these examinations are inadequate to 
decide his claims.  
With regard to his claim for service connection for 
headaches, in an Informal Hearing Presentation dated August 
2008, the veteran's representative requests a remand for the 
purpose of obtaining a neurologist's opinion.  The 
representative bases this request on the report of VA 
examination conducted in December 2008, which includes an 
examiner's recommendation to see neurology.  The Board 
acknowledges this request, but does not believe such an 
opinion is necessary.  As the same examiner points out, the 
veteran was previously evaluated by neurology, at which time 
the migraines were determined to be unrelated to service 
injuries.  He recommends another evaluation only if 
additional questions arise.  Given the results of the prior 
evaluation in conjunction with the examiner's December 2008 
opinion discussing the etiology of the veteran's headaches, 
addressed in greater detail below, the Board has no 
additional medical questions on the veteran's headache claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claims

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims file, with an 
emphasis on the evidence relevant to these appeals.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

A.  Claims for Service Connection 

The veteran claims entitlement to service connection for 
cervical and low back strains and migraine headaches.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for arthritis if the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
this condition became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2007).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall resolve such doubt in the 
claimant's favor.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Cervical and Lumbar Strains

The veteran claims that he injured his cervical and lumbar 
spine in service while lifting a fuel tank onto a jet plane.  
Allegedly, other servicemen were helping lift it, but then 
someone yelled something that prompted the others to let go 
and drop it on the veteran.  According to the veteran's 
written statements and hearing testimony, the veteran then 
heard a crack and his right side went numb.  Thereafter, the 
veteran continued to experience neck and low back problems, 
which eventually necessitated a cervical fusion and regular 
treatment for low back complaints.   

Post-service medical documents, including VA and private 
inp
ati
ent 
and 
out
pat
ien
t
treatment records dated since 1980 and reports of VA 
exa
min
ati
ons 
con
duc
ted
since July 1982, confirm that the veteran currently has 
cer
vic
al 
and 
lum
bar 
spi
ne
disabilities that have been variously diagnosed over the 
dec
ade
s, 
inc
lud
ing 
as
cervical spine and lumbar spine strains.  The question is 
thu
s 
whe
the
r 
the
se
strains are related to the veteran's active service.   

As previously indicated, the veteran had active service from 
December 1972 to February 1974.  According to his service 
treatment records, in July 1973, he injured his back while 
lifting a fuel tank onto a jet plane.  For the next month, he 
sought treatment for the injury, but testing revealed no 
abnormalities and physicians noted few objective symptoms 
related to the injury.  The following month, the veteran 
continued to complain of pain, including in the neck and low 
back, until such time as he was hospitalized.  During this 
hospitalization, physicians noted pain on bending, bilateral 
spasm of the entire perispinal area, and severe hamstring 
tightness and spasm.  They placed the veteran on bed rest and 
provided ice massages and flexion exercises, but the veteran 
did not improve, occasionally complaining of an inability to 
move his upper extremities.  Physicians could not find an 
organic basis for the veteran's complaints so they referred 
him for psychiatric consultations, which resulted in no 
diagnosis.  Thereafter, in December 1973 and January 1974, 
physicians diagnosed hysterical neurosis with a conversion 
reaction and psychoneurotic conversion reaction manifested by 
chronic back pain and limping.  Eventually, the veteran 
received a discharge based on the latter diagnosis. 

Following discharge, in a rating decision dated August 1974, 
the RO granted the veteran service connection for residuals 
of a soft tissue back injury.  Thereafter, first in May 1975 
then again in July 1979, June 1980 and February 1982, the 
veteran sustained additional injuries to his spine.  All 
injuries involved the veteran's lumbar spine; the February 
1982 injury also involved the veteran's neck.  

Since the first post-service injury on 1975, the veteran has 
received regular treatment, including a cervical fusion in 
1983, for neck and low back complaints, which some health 
care providers attributed to the service-connected soft 
tissue back injury, and others attributed to a cervical 
strain, cervical disc herniation and bulging, a pain 
disorder, a lumbar strain and spina bifida.  The veteran has 
also undergone multiple VA examinations of his neck and back, 
including in July 1982, May 1996, March 2002, March 2004 and 
December 2007, during which examiners attributed his neck and 
low back complaints to degenerative disc disease of the 
cervical spine, status post fusion, cervical spine strain, 
lumbar lordosis, a chronic low back strain, spina bifida, 
central canal stenosis of the lumbar spine, degenerative 
changes of the lumbar spine, and a chronic thoracic strain.

Some of these health care providers and VA examiners 
discussed the etiology of the veteran's cervical spine and 
lumbar spine disabilities.  For instance, in April 1989, a 
private chiropractor commented that the veteran's back 
problems, which the veteran reported began while serving in 
the military, were recurrent and continued to necessitate 
treatment.  In March 2004, a VA examiner concluded that the 
veteran's muscular strains in all three segments of his spine 
were at least as likely as not related to the veteran's 
service.  In December 2006, another private chiropractor 
concluded that the veteran's low back disability was due to 
the in-service injury.  He further concluded that the 
veteran's neck problems resulted from a post-service 
accident, when the veteran took a blow to the head.  Finally, 
in December 2007, a VA examiner opined that the veteran's 
cervical spine strain, subsequent need for a fusion, and 
associated degenerative changes were at least as likely as 
not related to the veteran's in-service injury.  He also 
opined that the veteran's lumbar strain, but not the 
degenerative changes or spinal stenosis were at least as 
likely as not related to the veteran's in-service injury.  

The VA examiners based their opinions on a review of the 
entire claims file and well-reasoned rationale.  The Board 
thus accords these opinions greater weight.  Greater weight 
may be placed on one physician's opinion over another's 
depending on factors such as reasoning employed by the 
physicians, and whether or not and to what extent they review 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  Of the two, both of which are 
favorable, the Board accords the latter opinion greater 
weight as it is more comprehensive in discussion.  In light 
of that opinion, the Board finds that a cervical strain and 
degenerative changes are related to the veteran's active 
service and a low back strain, but not degenerative changes, 
stenosis or numbness in the legs, is related to the veteran's 
active service.  Based on these findings, the Board concludes 
that a cervical strain and degenerative changes were incurred 
in service and a low back strain was incurred in service.  
Inasmuch as the evidence in this case supports these claims, 
they must be granted.  

2.  Migraine Headaches

The veteran claims that he began to have headaches in service 
after his in-service back injury.  He asserts that he did not 
report or seek treatment for such headaches because the pain 
medication doctors prescribed for the injury helped alleviate 
the symptoms associated with the headaches.  The veteran 
alternatively claims that his headaches developed after 
service secondary to his service-connected cervical spine 
disability.  

Post-service medical documents, including VA and private 
inp
ati
ent 
and 
out
pat
ien
t
treatment records dated since 1982 and reports of VA 
exa
min
ati
ons 
con
duc
ted
since May 1996, confirm that the veteran currently has 
mig
rai
ne 
hea
dac
hes
.  
The
question is thus whether these headaches are related to the 
vet
era
n's 
act
ive 
ser
vic
e.   

According to his service medical records, the veteran did not 
report and no health care provider noted headaches during the 
veteran's active service.  In fact, the veteran first 
reported such headaches in February 1982, after his fourth 
post-service spinal injury, which involved his neck and low 
back.  Since this injury, the veteran has received regular 
treatment for headaches.  Occasionally, health care providers 
discussed these headaches while also discussing the veteran's 
cervical spine disability.  Occasionally, they discussed them 
while also discussing his psychiatric disability.  

Two VA examiners specifically discussed the etiology of the 
veteran's headaches. 
In May 1996, one such examiner associated them with the 
veteran's cervical degenerative disease, status post-fusion.  
In December 2007, another such examiner ruled out such a 
relationship.  Neither examiner provided rationale for their 
opinions.  The Board thus accords these opinions equal 
weight.  In light of these opinions, the Board finds there is 
an approximate balance of positive and negative evidence of 
record regarding the question of whether headaches are 
related to the veteran's cervical spine disability, service 
connected above.  Based on this finding, and resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that headaches are proximately due to or the result of a 
service-connected disability.  Inasmuch as the evidence in 
this case supports this claim, it must be granted.  

B.  Claims to Reopen

1.  PTSD

The RO previously denied the veteran's claim of entitlement 
to service connection for PTSD, including by letter dated May 
1998 and in a rating decision dated May 2002.  The RO last 
denied this claim on the basis that there was no evidence of 
record of a verified stressor to support the PTSD diagnoses.  
In deciding the claim, the RO considered the veteran's 
service medical and personnel records, post-service VA and 
private treatment records, reports of VA examinations, and 
the veteran's and his representative's written statements.  
The written statements then of record reflected the belief 
that the veteran developed PTSD secondary to a back injury 
sustained in service.  Allegedly, the functional limitations 
caused by the injury resulted in the veteran feeling an 
overwhelming amount of stress.

The service treatment records then of record confirmed that, 
during service in July 1973, the veteran injured his back 
while lifting a fuel tank onto a jet plane.  For the next 
month, he sought treatment for the injury, but testing 
revealed no abnormalities and physicians noted few objective 
symptoms related to the injury.  The following month, the 
veteran continued to complain of pain until such time as he 
was hospitalized.  During this hospitalization, the veteran 
underwent psychiatric consultations, which resulted in no 
diagnosis.  Thereafter, in December 1973 and January 1974, 
physicians diagnosed hysterical neurosis with a conversion 
reaction and psychoneurotic conversion reaction manifested by 
chronic back pain and limping.  Eventually, the veteran 
received a discharge based on the latter diagnosis.  

The post-service medical records then of record included 
multiple reported histories of the veteran having served in 
Vietnam, including in combat situations, diagnoses of PTSD, 
and at least one implied link between the veteran's PTSD and 
Vietnam service.  

The service personnel records then of record failed to 
establish that the veteran served in Vietnam.    

The RO notified the veteran of the May 2002 rating decision 
and of his appellate rights with regard to the decision, but 
the veteran did not appeal it to the Board.  The May 2002 
rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The veteran attempted to reopen his claim of entitlement to 
service connection for PTSD by written statement received in 
December 2003.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2007)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's May 2002 rating decision includes service 
medical and personnel records, post-service VA treatment 
records, reports of VA examinations, a letter from a private 
chiropractor, the veteran's written statements and hearing 
testimony, and the representative's written statements.  

With the exception of the service treatment and personnel 
records, which were in the claims file at the time of the 
previous denial and failed to corroborate the veteran's 
assertion of Vietnam service, and some of the veteran's 
written statements and hearing testimony, which essentially 
restate contentions made prior to the previous denial, this 
evidence is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is not material, however, because, by 
itself or when considered with the evidence previously of 
record, it does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for PTSD.  
In addition, it does not raise a reasonable possibility of 
substantiating that claim.  

More specifically, the new written statements and hearing 
testimony reflect the veteran's belief that his PTSD 
developed not only secondary to the in-service back injury, 
but also secondary to three other in-service stressors.  
These stressors include: being sexually assaulted, sodomized 
and tortured by four or five servicemen while on bed rest in 
Okinawa for his back injury; being arrested at gunpoint in 
Okinawa by two policemen who mistook the veteran for a drug 
dealer who was sharing the veteran's barracks; and being 
pursued and questioned by a Police Chief in the Philippines 
while walking from someone's home back to the hospital in 
1973.  Allegedly, due to fear, the veteran never reported 
these incidents to anyone; recently, however, he reported 
them to health care professionals for the purpose of 
treatment.

The new post-service medical records include reported 
histories of the veteran having thrice traveled to Vietnam 
briefly from Okinawa for the purpose of providing 
mechanical/maintenance work on airplanes, during which time 
he allegedly witnessed mayhem and body bags, diagnoses of 
PTSD, and a VA examiner's opinion linking the veteran's PTSD 
to the alleged in-service sexual assault.  

None of the new evidence verifies that the veteran actually 
served in Vietnam or experienced the sexual assault, the 
stressors to which medical professionals have linked the 
veteran's PTSD.  This same lack of verified stressors formed 
the basis of the RO's previous denial of the veteran's claim 
for service connection for PTSD.

Having determined that new and material evidence has not been 
received, the Board may not reopen, and must deny, the claim 
of entitlement to service connection for PTSD.  


2.  Loss of Feeling in the Legs

The RO previously denied the veteran's claim of entitlement 
to service connection for loss of feeling in the legs, 
including as secondary to a service-connected disability, in 
a rating decision dated May 2002.  The RO denied this claim 
on the basis that there was no evidence of record relating a 
loss of feeling in the legs to the veteran's service or a 
service-connected low back disability.  In deciding the 
claims, the RO considered the veteran's service treatment and 
personnel records, post-service VA and private treatment 
records, reports of VA examinations, and the veteran's and 
his representative's written statements.  

The written statements then of record reflected the belief 
that the veteran developed a loss of feeling in his legs at 
the same time he injured his back in service, or thereafter, 
secondary to his service-connected soft tissue back injury or 
other low back disability, service connected above.  

The service treatment records then of record showed no 
complaints of, or treatment for, a loss of feeling in the 
legs.  

The post-service medical records then of record reflected 
complaints of a loss of feeling in the legs, but no medical 
opinion linking those complaints to the veteran's service, or 
a service-connected disability.  

Again, the RO notified the veteran of the May 2002 rating 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal it to the Board.  
The May 2002 rating decision is thus final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim of entitlement to 
service connection for loss of feeling in the legs by written 
statement received in December 2003.  

The evidence that has been associated with the claims file 
since the RO's May 2002 rating decision includes service 
treatment and personnel records, post-service VA treatment 
records, reports of VA examinations, a letter from a private 
chiropractor, the veteran's written statements and hearing 
testimony, and the representative's written statements.  

With the exception of the service treatment and personnel 
records, which were in the claims file at the time of the 
previous denial, and the veteran's written statements and 
hearing testimony, which essentially restate contentions made 
prior to the previous denial, this evidence is new.  It was 
not previously submitted to agency decisionmakers.  However, 
it is cumulative and redundant of the evidence of record at 
the time of the last prior final denial.  This evidence is 
not material, however, because, by itself or when considered 
with the evidence previously of record, it does not relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for loss of feeling in the legs.  In 
addition, it does not raise a reasonable possibility of 
substantiating that claim.  

More specifically, the new post-service medical records 
establish continued complaints of, and treatment for, loss of 
feeling in the legs.  As well, they include a VA examiner's 
opinion ruling out a relationship between the loss of feeling 
in the veteran's legs and his service and service-connected 
back disabilities.  

None of the new evidence relates the loss of feeling in the 
veteran's legs to his service or any of his service-connected 
disabilities.  This same lack of a nexus opinion formed the 
basis of the RO's previous denial of the veteran's claim for 
service connection for loss of feeling in the legs.

Having determined that new and material evidence has not been 
received, the Board may not reopen, and must deny, the claim 
of entitlement to service connection for loss of feeling in 
the legs.  


ORDER

Service connection for a cervical spine disability with 
degenerative changes is granted.

Service connection for a low back strain is granted.

Service connection for migraine headaches secondary to 
service-connected cervical spine disability with degenerative 
changes is granted.

The appeal to reopen a claim of service connection for PTSD 
is denied.

The appeal to reopen a claim of service connection for loss 
of feeling in the legs, including as secondary to a service-
connected disability, is denied.


REMAND

The veteran claims entitlement to a compensable evaluation 
for residuals of a soft tissue back injury.  Additional 
action is necessary before the Board decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating this claim would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  The Court further held that, if the Diagnostic Code 
(Code) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Id., at 43.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, including competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claim for an 
increased evaluation, but given the Court's recent decision 
in Vazquez-Flores, such notice is inadequate.  Such notice 
informed the veteran of the need to submit medical or lay 
evidence demonstrating a worsening or increase in severity of 
his soft tissue back injury.  It did not inform him of the 
need to submit evidence describing the effect that worsening 
has on his employment and daily life.  Such notice also did 
not inform the veteran of the need to submit more specific 
evidence satisfying the criteria for an increased rating 
under the rating code pursuant to which the soft tissue back 
injury is rated.  This type of notice is necessary in this 
case as the Code under which this disability is rated 
authorizes an increased evaluation based on specific 
criteria, rather than on a mere showing of a worsening of the 
disability and its effect upon his employment and daily life.  
The veteran has not made any written or oral statement or 
taken any action, which shows that he has actual knowledge of 
the aforementioned information.  The non-receipt of adequate 
notice is thus not a harmless error.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the claim being remanded is 
nec
ess
ary
.  
The 
RO
afforded the veteran examinations during the course of this 
app
eal
, 
but 
the 
rep
ort
s
of these examinations are inadequate to decide these claims.  
Fir
st, 
the
rei
n, 
the
examiners, particularly the most recent, noted symptoms 
aff
ect
ing 
the
veteran's thoracolumbar spine, some of which appear to be due 
to 
the 
sof
t 
tis
sue
back injury, others of which appear to be due to the newly 
ser
vic
e-
con
nec
ted 
low
back strain, and still others of which are due to nonservice-
con
nec
ted 
deg
ene
rat
ive
changes of the lumbar spine.  In light of this fact, the 
Boa
rd 
is 
una
ble 
to 
dis
tin
gui
sh
and then determine the severity of the symptoms of the 
vet
era
n's 
ser
vic
e-
con
nec
ted
soft tissue injury. 

Based on the foregoing, the Board REMANDS this case for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice 
pertaining to his claim for an increased 
evaluation, which satisfies the 
requirements of the Court's recent 
holding, noted above.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for a soft 
tissue back injury.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all lumbar and thoracic 
spine symptoms, including, if 
appropriate, pain, limitation of 
motion, muscle spasm, guarding, 
tenderness, abnormal spinal contour, 
abnormal gait, ankylosis, and nerve 
damage and identify the severity of 
the symptoms in terms of how often 
they manifest and to what degree;  

b) distinguish all such 
symptomatology due solely to the 
veteran's service-connected soft 
tissue back injury from that which 
is due to the veteran's service-
connected low back strain, or the 
veteran's nonservice-connected 
lumbar spine degenerative changes; 

c) characterize any limitation of 
motion as slight, moderate or 
severe; 

d) consider whether the veteran's 
service-connected soft tissue back 
injury causes functional loss due to 
reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

e) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

f) describe the impact of the 
veteran's service-connected soft 
tissue back injury on his daily 
activities and employability; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the claim being remanded.  
If the benefit on appeal remains denied, 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


